Citation Nr: 1413540	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  11-08 849A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left foot disability.

2.  Entitlement to service connection for residuals of a left orchiectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In January 2013, the Veteran testified at a Board videoconference hearing before the undersigned; a transcript of the hearing is of record.  

In November 2013, the Veteran appointed Disabled American Veterans as his representative.  See VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

A remand is necessary in this case to remedy deficiencies in the April and July 2010 VA examinations and to obtain outstanding records.  

I.  Left Foot

The Veteran asserts that he has a current left foot disability resulting from an injury he sustained in service when a missile transporter ran over his foot.  See Board Hearing Transcript (Tr.) at 2.  A February 1969 service treatment record (STR) notes that he had left foot pain and swelling after the incident; X-rays were normal.  At his October 1970 separation examination, his feet were clinically normal and he denied having any foot trouble.  He claims that he has continued to have left foot pain since the in-service injury.  Id. at 2-3.  He said that he did not complain of foot problems in service because going to sick call was frowned upon and that he did not complain at separation because he wanted to be discharged.  Id. at 4; see also 
April 2011 substantive appeal.

A VA examination was conducted in April 2010.  The report indicates that the Veteran had bilateral hallux valgus on physical examination; however, the only diagnosis provided was "left foot strain."  X-rays were ordered and it was noted that additional diagnoses would be given pending the results.  The July 2010 rating decision notes that an X-ray showed a hallux valgus deformity of the left toe; however, the X-ray is not of record.  For these reasons, the Board finds that the April 2010 VA examination is inadequate and another VA examination is necessary to adjudicate the left foot issue.  

II.  Left Orchiectomy

The Veteran's STRs reflect that he had an acute episode of epididymitis on July 29, 1969.  He also had recurrent problems with urethral pain and discharge during service.  See July 31, 1967 STR; July, September, December 1968 STRs; May 1969 STR; July 1970 STR.  In 1996, it was discovered that he had bilateral hypoechoic lesions and he underwent a left orchiectomy.  The biopsy revealed Leydig cell tumor.  The Veteran asserts that the testicle pain he had in service was a symptom of the tumor that went undiagnosed.  See Board Hearing Tr. at 7-8.  

A VA examination was conducted in July 2010.  The Veteran asserts that the examination was inadequate.  Id. at 12.  The examiner concluded that "[b]ased on medical literature it is my opinion that the [V]eteran's gonoccal [sic] infections in the military is not caused of [sic] [V]eteran's testicular tumor and post-implementory changes as well as his erectile dysfunction."  This opinion is unclear.  As it does not provide a comprehensive rationale, it is conclusory.  Finally, it does not address the Veteran's allegations that the testicular pain he had in service was a manifestation of a tumor that went undiagnosed until 1996.  Moreover, the Veteran has since submitted an opinion from a private physician that supports his assertions.  See November 2010 letter from Dr. L.J.R.  While this letter provides an indication of a link to service, it is too speculative to support a grant of service connection because of the use of the term "believe."  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical evidence that is speculative, general, or inconclusive cannot be used to support a claim).  However, the Board notes that the private letter should be considered and addressed by a VA examiner.  For these reasons, the Board finds that the July 2010 VA examination and medical opinion are inadequate.  

III.  Other Outstanding Records

In his August 2010 notice of disagreement (NOD), the Veteran stated that he provided photographs showing that he was on crutches while in Korea after the missile transporter ran over his left foot.  The Board notes that these photographs are not of record.  Therefore, on remand, the Veteran should be provided an opportunity to resubmit this evidence.

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran that the photographs he referenced in his August 2010 NOD (showing that he was on crutches while in Korea) are not of record.  Request that he resubmit copies of these photographs and provide him with a reasonable opportunity to respond.

2.  Obtain and associate a copy of the April 2010 
VA X-ray of the Veteran's left foot with his claims file or electronic folder.

All requests and responses must be clearly documented in the Veteran's claims file and the Veteran must be notified of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.  After the development requested in items (1) and (2) is completed, schedule the Veteran for a VA examination to address the nature and etiology of any left foot disability.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic folder) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.

With respect to each diagnosed left foot disability, the examiner is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disability had its clinical onset during active service or is related to the February 1969 in-service injury that occurred when a missile loader ran over the Veteran's foot.  For purposes of providing this opinion, the examiner should consider and discuss the Veteran's lay statements that he has had left foot pain since the in-service injury.    

A comprehensive rationale must be furnished for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After the development requested in items (1) and (2) is completed, schedule the Veteran for a VA examination to address the etiology of his left Leydig cell tumor that resulted in a left orchiectomy.  The examination should be sought from a VA examiner other than the nurse practitioner who examined the Veteran in July 2010.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic folder) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.

The examiner is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the left Leydig cell tumor had its clinical onset during active service or is related to the an in-service disease, injury, or event.  For purposes of providing this opinion, the examiner should consider and discuss, as pertinent:  a) the episode of epididymitis in July 1969 STR and the Veteran's recurrent in-service complaints of urethral pain and discharge; b) the Veteran's lay statements that he has had testicular pain/discomfort since service; and c) the November 2010 letter in which Dr. L.J.R. opines that the Veteran's in-service testicular pain was related to the tumor.  

A comprehensive rationale must be furnished for all opinions expressed and the examiner should discuss the medical principles involved.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


